Action to recover the sum of $6,000 claimed by the plaintiffs as the accrued minimum license fee under the terms of a license contract for the year expiring November 18, 1934. Order denying, after reargument, defendant’s motion for judgment dismissing the amended complaint for insufficiency, unanimously affirmed, with twenty dollars costs and disbursements, with leave to the defendant to answer within ten days after service of order upon payment of said costs. No opinion. Present — Martin, P. J., Merrell, MeAvoy, O’Malley and Untermyer, JJ.